          Case 1:21-cv-02842-AJN Document 12
                                          11 Filed 07/30/21
                                                   07/28/21 Page 1 of 2




                                                                  One Liberty Plaza
                                                                  165 Broadway, 23rd Floor
                                                                  New York, NY 10006
                                                 7/30/21
                                                                  (646) 759-3643 (voice)

                                                                  MATTHEW J. NORRIS*
                                                                  mjnorris@norrislglaw.com
NORRIS LAW GROUP, P.C.                                            *ALSO ADMITTED IN:   CA, PA, NJ, & NC



                                           July 28, 2021                  The initial pre-trial conference is
                                                                          hereby ADJOURNED to October
VIA ECF ONLY                                                              8, 2021, at 3:00 p.m.
The Hon. Alison J. Nathan, United States District Judge                   SO ORDERED.
United States District Court, Southern District of New York
40 Foley Square, Room 2102
New York, NY 10007

                Re:     Olsen v. Maiden Home, Inc.
                        Case No. 1:21-cv-02842-AJN (S.D.N.Y.)
                                                                                                          7/30/21
Dear Judge Nathan:

        This firm is counsel for Maiden Home, Inc., defendant in the captioned matter. With the

approval of counsel for Plaintiff and consent of the Plaintiff and therefore all parties, we respectfully

request via this letter-motion on behalf of all parties to this action that the Initial Pretrial Conference

set for August 6, 2021 at 3:00 p.m. (Dkt. 6) (and the accompanying requirement of filing a joint case

management plan seven days in advance) be adjourned and rescheduled.


        The parties are currently actively discussing resolution of the matter, and thus believe that the

resources of the Court and the parties would be unduly consumed if the IPTC were to proceed as

scheduled. Instead, we request that the conference be rescheduled for any of the following three

alternative dates: September 24, October 1, or October 8, 2021, providing the parties enough time to

discuss and possibly complete resolution. This is the first request for adjournment of the IPTC and
         Case 1:21-cv-02842-AJN Document 12
                                         11 Filed 07/30/21
                                                  07/28/21 Page 2 of 2

The Hon. Alison Nathan, United States District Judge                                July 28, 2021
Page 2 of 2

is timely made per your Honor’s Individual Practices, and if granted, this adjournment will not affect

any other case deadlines.


       Thank you very much for your consideration of this request.


               Respectfully Submitted,

               NORRIS LAW GROUP, P.C., BY:




                              /s/ Matthew J. Norris (MN-9929)
                              Matthew J. Norris

MJN/st
cc:    Douglas B. Lipsky, counsel for Plaintiff (via ECF)
